DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al, US 2014/0290631 [Henry].
Regarding claim 1, with reference to figures 1-3, Henry discloses a control apparatus for preventing boiling of an exhaust gas recirculation (EGR) cooler (134), the apparatus comprising:
a coolant inflow passage (142) configured to allow coolant to flow into the EGR cooler;
a coolant discharge passage (144) having one end connected to the EGR cooler to allow the coolant cooling EGR gas to be discharged;
an EGR valve positioned adjacent to the EGR cooler (paragraph 23) to control a flow rate of gas flowing into an engine; and
a control unit (110) configured to determine a flow rate of the coolant flowing into the EGR cooler according to a number of revolutions of the engine (paragraph 54), determine an opening amount of the EGR valve (paragraph 23), determine whether the EGR cooler is in a micro-boiling condition (paragraph 35, 
a coolant flow rate controller (110) configured to control the flow rate of the coolant flowing into the EGR cooler and located in the coolant inflow passage (paragraph 43);
wherein the control unit is configured to control the coolant flow rate controller so that the flow rate of the coolant flowing into the EGR cooler is increased in the micro-boiling condition of the EGR cooler (paragraph 43).
wherein the control unit is configured to control the EGR valve so that the flow rate of the EGR gas is reduced, when the coolant flow rate flowing into the EGR cooler is not increased through the coolant flow rate controller (paragraph 40, 43).
See at least paragraphs 23-30, 33-42 and 46-58.
Regarding claim 5, Henry further discloses wherein the control unit is configured to control the EGR valve so that the flow rate of the EGR gas is reduced in the micro-boiling conditions of the EGR cooler (paragraph 43).
Regarding claim 6, with reference to figures 1-3, Henry discloses a control method for preventing boiling of an exhaust gas recirculation (EGR) cooler, the method comprising:
determining whether a coolant temperature measured by a control unit is equal to or greater than a predetermined value (paragraph 47; 208);
determining a flow rate of EGR gas according to a number of revolutions and a load of an engine through the control unit (paragraph 54), when the coolant temperature is greater than or equal to the predetermined value;
determining a flow rate of coolant flowing into the EGR cooler in response to the number of revolutions of the engine through the control unit (paragraph 54);
determining whether the coolant flowing into the EGR cooler is in a micro-boiling condition (paragraph 35, 37); and
performing compensation to perform boiling prevention by the control unit, when the coolant is determined to be in the micro-boiling condition by the control unit (paragraph 40)
wherein the performing the compensation to perform the boiling prevention by the control unit when the coolant is determined to be in the micro-boiling condition includes: performing control to increase the flow rate of the coolant flowing into the EGR cooler by the control unit (paragraph 39-40);
wherein the performing control to increase the flow rate of the coolant flowing into the EGR cooler by the control unit includes: determining whether the flow rate of the coolant flowing into the EGR cooler is increased; and 16reducing the flow rate of the EGR gas, when the flow rate of the coolant flowing into the EGR cooler is not increased (paragraph 39-40, 43);
wherein the reducing of the flow rate of the EGR gas includes: controlling an opening amount of the EGR valve to reduce the flow rate of the EGR gas flowing into the EGR cooler (paragraphs 23, 39-40).
See at least paragraphs 23-30, 33-42 and 46-58.
Regarding claim 7, Henry further discloses wherein the determining of the coolant flow rate flowing into the EGR cooler in response to the number of revolutions of the engine through the control unit includes: determining the coolant flow rate flowing into the EGR cooler through the coolant flow rate controller and the number of revolutions of the engine (paragraph 29, 54).
Regarding claim 11, Henry further discloses wherein the performing the compensation to perform the boiling prevention by the control unit when the coolant is determined to be in the micro-boiling condition includes: performing control to reduce the flow rate of the EGR gas by the control unit (paragraphs 40, 43).
Regarding claim 12, Henry further discloses wherein the micro-boiling condition is determined for a region in which the flow rate of the coolant flowing into the EGR cooler increases linearly as the flow rate of the gas is increased (since Henry does the control generally across all conditions, it necessarily includes this condition as well).
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
Applicant’s argument as that Henry fails to disclose controlling the coolant flow and EGR valve in combination.  Applicant states that Henry only teaches controlling the flow rate of coolant into the EGR cooler and that if the rate is not increased it increases the wall temperature or upper threshold temperature.  The Examiner respectfully disagrees.  Paragraph 40 of Henry describes a condition in which the engine speed is increased when the wall temperature of the cooler is increased to be greater than the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747